UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: May 31 Date of reporting period: July 1, 2012 - June 30, 2013 PROXY VOTING RECORDS Rx High Income Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. Rx Traditional Equity Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. Rx Traditional Fixed Income Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. Rx Tactical Rotation Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. Rx Premier Managers Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. Rx Dynamic Growth Fund Fund Description: JOHN HANCOCK LARGE CAP EQUITY FUND-CL I Ticker: JLVIX Security ID: S97362-010 Meeting Type: SPECIAL JOINT MEETING OF SHAREHOLDERS Meeting Date: Thursday, November 15, 2012 Record Date: Thursday, September 06, 2012 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 ELECTION OF TRUSTEES NOMINEES: 1 JAMES R BOYLE FOR FOR Directors 2 CRAIG BROMLEY FOR FOR Directors 3 WARREN A THOMSON FOR FOR Directors 4 CHARLES L BARDELIS FOR FOR Directors 5 PETER S BURGESS FOR FOR Directors 6 WILLIAM H CUNNINGHAM FOR FOR Directors 7 GRACE K FEY FOR FOR Directors 8 THERON S HOFFMAN FOR FOR Directors 9 DEBORAH C JACKSON FOR FOR Directors 10 HASSELL H MCCLELLAN FOR FOR Directors 11 JAMES M OATES FOR FOR Directors 12 STEVEN R PRUCHANSKY FOR FOR Directors 13 GREGORY A RUSSO FOR FOR Directors Fund Description: TCW Dividend Focused Func CL I Ticker: TGDFX Security ID: 87234N344 Meeting Type: SPECIAL JOINT MEETING OF SHAREHOLDERS Meeting Date: Wednesday, November 28, 2012 Record Date: Friday, September 28, 2012 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 TO APPROVE A NEW INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT BETWEEN THE CORPORATION AND TCW INVESTMENT MANAGEMENT COMPANY, THE FUND'S CURRENT INVESTMENT ADVISOR FOR FOR DIRECTORS Rx Dynamic Total Return Fund Fund Description: TCW TOTAL RETURN BOND FUND - CL I Ticker: TGLMX Security ID: 87234N880 Meeting Type: SPECIAL JOINT MEETING OF SHAREHOLDERS Meeting Date: Wednesday, November 28, 2012 Record Date: Friday, September 28, 2012 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 TO APPROVE A NEW INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT BETWEEN THE CORPORATION AND TCW INVESTMENT MANAGEMENT COMPANY, THE FUND'S CURRENT INVESTMENT ADVISOR FOR FOR DIRECTORS Fund Description: TCW HIGH-YIELD BOND FUND-CL I Ticker: TGHYX Security ID: 87234N708 Meeting Type: SPECIAL JOINT MEETING OF SHAREHOLDERS Meeting Date: Wednesday, November 28, 2012 Record Date: Friday, September 28, 2012 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 TO APPROVE A NEW INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT BETWEEN THE CORPORATION AND TCW INVESTMENT MANAGEMENT COMPANY, THE FUND'S CURRENT INVESTMENT ADVISOR FOR FOR DIRECTORS Fund Description: INVESCO HIGH YIELD SECURITIES FD CL Y Ticker: HYLDX Security ID: Meeting Type: SPECIAL MEETING Meeting Date: Wednesday, April 24, 2013 Record Date: Thursday, January 24, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION BETWEEN THE TARGET FUND AND INVESCO HIGH YIELD FUND A SERIES OF THE TRUST, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT FOR FOR DIRECTORS Fund Description: SCOUT UNCONSTRAINED BD FD Ticker: SUBFX Security ID: 81063U776 Meeting Type: SPECIAL MEETING Meeting Date: Friday, April 05, 2013 Record Date: Thursday, January 31, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 ELECTION OF DIRECTORS NOMINEES: 1 ANDREA F BIELSKER FOR FOR Directors 2 WILLIAM E HOFFMAN FOR FOR Directors 3 CHARLOTTE T PETERSEN FOR FOR Directors 4 STEPHEN F ROSE FOR FOR Directors 5 ALLEN R STRAIN FOR FOR Directors 6 ANDREW J ISEMAN FOR FOR Directors Fund Description: Touchstone Short Duration Fixed Income Y Ticker: TSDYX Security ID: 89155H512 Meeting Type: SPECIAL MEETING Meeting Date: Monday, May 13, 2013 Record Date: Thursday, March 28, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 TO CONSIDER AND ACT UPON AN AGREEMENT AND PLAN OF REORGANIZATION (THE "PLAN") PROVIDING FOR THE ACQUISITION OF ALL OF THE ASSETS OF THE TOUCHSTONE SHORT DURATION FIXED INCOME FUND (THE "SHORT FUND") BY THE TOUCHSTONE ULTRA SHORT DURATION FIXED INCOME FUND (THE "ULTRA SHORT FUND"), A SERIES OF THE TOUCHSTONE FUNDS GROUP TRUST, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. FOR FOR Directors Fund Description: Invesco High Yield S ecurities Fund Ticker: HYLDX Security ID: Meeting Type: SPECIAL MEETING Meeting Date: Tuesday, July 02, 2013 Record Date: Thursday, January 24, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION BETWEEN THE TARGET FUND AND INVESCO HIGH YIELD FUND (THE "ACQUIRING FUND"), A SERIES OF THE TRUST, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. FOR FOR Directors Fund Description: Touchstone Ultra Shrt Dur Fixed Inc Y Ticker: TSYYX Security ID: 89155T664 Meeting Type: SPECIAL MEETING Meeting Date: Friday, August 02, 2013 Record Date: Friday, May 24, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: DIRECTOR 1) JILL T. MCGRUDER FOR FOR Directors 2) SUSAN J. HICKENLOOPER FOR FOR Directors 3) PHILLIP R. COX FOR FOR Directors 4) WILLIAM C. GALE FOR FOR Directors 5) KEVIN A. ROBIE FOR FOR Directors 6) EDWARD J. VONDERBRINK FOR FOR Directors Fund Description: Touchstone Ultra Shrt Dur Fixed Inc Y Ticker: TSDIX Security ID: 89155T656 Meeting Type: SPECIAL MEETING Meeting Date: Friday, August 02, 2013 Record Date: Friday, May 24, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: DIRECTOR 1) JILL T. MCGRUDER FOR FOR Directors 2) SUSAN J. HICKENLOOPER FOR FOR Directors 3) PHILLIP R. COX FOR FOR Directors 4) WILLIAM C. GALE FOR FOR Directors 5) KEVIN A. ROBIE FOR FOR Directors 6) EDWARD J. VONDERBRINK FOR FOR Directors Rx Non Traditional Fund Fund Description: Altegris Mgd Futures Strategy Fd Cl I Ticker: MFTIX Security ID: 66537V336 Meeting Type: Special Meeting of Shareholders Meeting Date: Friday, July 19, 2013 Record Date: Friday, June 07, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT BETWEEN THE TRUST, ON BEHALF THE FUND, AND ALTEGRIS ADVISORS, LLC, THE CURRENT INVESTMENT ADVISER TO THE FUND. NO FEE INCREASE IS PROPOSED. For For Directors Fund Description: The Merger Fund Ticker: MERFX Security ID: Meeting Type: Special Meeting of Shareholders Meeting Date: Tuesday, July 16, 2013 Record Date: Friday, May 31, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 DIRECTOR 1) ROY BEHREN For 2) BARRY HAMERLING For 3) MICHAEL T. SHANNON For 4) RICHARD V. SILVER For 5) CHRISTIANNA WOOD For Rx Tax Advantaged Fund Fund Description: Oppenheimer Rochester National Muni Y Ticker: ORNYX Security ID: Meeting Type: 2013 Special Meeting of Shareholders Meeting Date: Friday, June 21, 2013 Record Date: Thursday, March 28, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: A REVISE THE FUNDAMENTAL POLICY RELATING TO BORROWING. For For Directors 2B1 REVISE THE FUNDAMENTAL POLICY RELATING TO CONCENTRATION OF INVESTMENTS. For For Directors 2C1 REMOVE THE FUNDAMENTAL POLICY RELATING TO DIVERSIFICATION OF INVESTMENTS. For For Directors 2D REVISE THE FUNDAMENTAL POLICY RELATING TO LENDING. For For Directors 2E REVISE THE FUNDAMENTAL POLICY RELATING TO REAL ESTATE AND COMMODITIES. For For Directors 2F REVISE THE FUNDAMENTAL POLICY RELATING TO SENIOR SECURITIES. For For Directors 2G REVISE THE FUNDAMENTAL POLICY RELATING TO UNDERWRITING. For For Directors 2H REMOVE THE FUNDAMENTAL POLICY RELATING TO TAX-FREE SECURITIES. For For Directors 2R CONVERT THE FUND'S INVESTMENT OBJECTIVE FROM FUNDAMENTAL TO NON-FUNDAMENTAL. For For Directors 2S APPROVE A CHANGE IN THE FUND'S INVESTMENT OBJECTIVE. For For Directors 3 TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION THAT PROVIDES FOR THE REORGANIZATION OF A FUND FROM A MARYLAND CORPORATION OR MASSACHUSETTS BUSINESS TRUST, AS APPLICABLE, INTO A DELAWARE STATUTORY TRUST. For For Directors Fund Description: Oppenheimer AMT-Free Municipals Y Ticker: OMFYX Security ID: Meeting Type: 2013 Special Meeting of Shareholders Meeting Date: Friday, June 21, 2013 Record Date: Thursday, March 28, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 2A REVISE THE FUNDAMENTAL POLICY RELATING TO BORROWING. For For Directors 2B1 REVISE THE FUNDAMENTAL POLICY RELATING TO CONCENTRATION OF INVESTMENTS. For For Directors 2C1 REMOVE THE FUNDAMENTAL POLICY RELATING TO DIVERSIFICATION OF INVESTMENTS. For For Directors 2D REVISE THE FUNDAMENTAL POLICY RELATING TO LENDING. For For Directors 2E REVISE THE FUNDAMENTAL POLICY RELATING TO REAL ESTATE AND COMMODITIES. For For Directors 2F REVISE THE FUNDAMENTAL POLICY RELATING TO SENIOR SECURITIES. For For Directors 2G REVISE THE FUNDAMENTAL POLICY RELATING TO UNDERWRITING. For For Directors 2H REMOVE THE FUNDAMENTAL POLICY RELATING TO TAX-FREE SECURITIES. For For Directors 2R CONVERT THE FUND'S INVESTMENT OBJECTIVE FROM FUNDAMENTAL TO NON-FUNDAMENTAL. For For Directors 2S APPROVE A CHANGE IN THE FUND'S INVESTMENT OBJECTIVE. For For Directors 3 TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION THAT PROVIDES FOR THE REORGANIZATION OF A FUND FROM A MARYLAND CORPORATION OR MASSACHUSETTS BUSINESS TRUST, AS APPLICABLE, INTO A DELAWARE STATUTORY TRUST. For For Directors Fund Description: Oppenheimer Rochester MN Municipal Y Ticker: OPYMX Security ID: Meeting Type: 2013 Special Meeting of Shareholders Meeting Date: Friday, June 21, 2013 Record Date: Thursday, March 28, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 2A REVISE THE FUNDAMENTAL POLICY RELATING TO BORROWING. For For Directors 2B1 REVISE THE FUNDAMENTAL POLICY RELATING TO CONCENTRATION OF INVESTMENTS. For For Directors 2D REVISE THE FUNDAMENTAL POLICY RELATING TO LENDING. For For Directors 2E REVISE THE FUNDAMENTAL POLICY RELATING TO REAL ESTATE AND COMMODITIES. For For Directors 2F REVISE THE FUNDAMENTAL POLICY RELATING TO SENIOR SECURITIES. For For Directors 2G REVISE THE FUNDAMENTAL POLICY RELATING TO UNDERWRITING. For For Directors 2H REMOVE THE FUNDAMENTAL POLICY RELATING TO TAX-FREE SECURITIES. For For Directors 2R CONVERT THE FUND'S INVESTMENT OBJECTIVE FROM FUNDAMENTAL TO NON-FUNDAMENTAL. For For Directors 2S APPROVE A CHANGE IN THE FUND'S INVESTMENT OBJECTIVE. For For Directors 3 TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION THAT PROVIDES FOR THE REORGANIZATION OF A FUND FROM A MARYLAND CORPORATION OR MASSACHUSETTS BUSINESS TRUST, AS APPLICABLE, INTO A DELAWARE STATUTORY TRUST. For For Directors Rx Dividend Income Fund Fund Description: AT&T Ticker: T Security ID: 00206R102 Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Friday, April 26, 2013 Record Date: Wednesday, February 27, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON For Abstain 1B. ELECTION OF DIRECTOR: GILBERT F. AMELIO For Abstain 1C. ELECTION OF DIRECTOR: REUBEN V. ANDERSON For Abstain 1D. ELECTION OF DIRECTOR: JAMES H. BLANCHARD For Abstain 1E. ELECTION OF DIRECTOR: JAIME CHICO PARDO For Abstain 1F. ELECTION OF DIRECTOR: SCOTT T. FORD For Abstain 1G. ELECTION OF DIRECTOR: JAMES P. KELLY For Abstain 1H. ELECTION OF DIRECTOR: JON C. MADONNA For Abstain 1I. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER For Abstain 1J. ELECTION OF DIRECTOR: JOHN B. MCCOY For Abstain 1K. ELECTION OF DIRECTOR: JOYCE M. ROCHE For Abstain 1L. ELECTION OF DIRECTOR: MATTHEW K. ROSE For Abstain 1M. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON For Abstain 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. For Abstain 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For Abstain 4 APPROVE STOCK PURCHASE AND DEFERRAL PLAN. For Abstain 5 POLITICAL CONTRIBUTIONS REPORT. Against Abstain 6 LEAD BATTERIES REPORT. Against Abstain 7 COMPENSATION PACKAGES. Against Abstain 8 INDEPENDENT BOARD CHAIRMAN. Against Abstain Fund Description: Pfizer Inc Ticker: PFE Security ID: Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Thursday, April 25, 2013 Record Date: Wednesday, February 27, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1A ELECTION OF DIRECTOR: DENNIS A. AUSIELLO For Abstain 1B ELECTION OF DIRECTOR: M. ANTHONY BURNS For Abstain 1C ELECTION OF DIRECTOR: W. DON CORNWELL For Abstain 1D ELECTION OF DIRECTOR: FRANCES D. FERGUSSON For Abstain 1E ELECTION OF DIRECTOR: WILLIAM H. GRAY, III For Abstain 1F ELECTION OF DIRECTOR: HELEN H. HOBBS For Abstain 1G ELECTION OF DIRECTOR: CONSTANCE J. HORNER For Abstain 1H ELECTION OF DIRECTOR: JAMES M. KILTS For Abstain 1I ELECTION OF DIRECTOR: GEORGE A. LORCH For Abstain 1J ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON For Abstain 1K ELECTION OF DIRECTOR: IAN C. READ For Abstain 1L ELECTION OF DIRECTOR: STEPHEN W. SANGER For Abstain 1M ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE For Abstain 2 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 For Abstain 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION For Abstain 4 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION Against Abstain 5 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Against Abstain Fund Description: Phillips 66 Ticker: PSX Security ID: Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Wednesday, May 08, 2013 Record Date: Friday, March 15, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1A. ELECTION OF DIRECTOR: GREG C. GARLAND For For Directors 1B. ELECTION OF DIRECTOR: JOHN E. LOWE For For Directors 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PHILLIPS 66 FOR 2013. For For Directors 3 PROPOSAL TO APPROVE ADOPTION OF THE 2 For For Directors 4 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. For For Directors 5 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. 1 Year 1 Year Directors Fund Description: NYSE EURONEXT Ticker: NYX Security ID: Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Thursday, April 25, 2013 Record Date: Thursday, February 28, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1A. ELECTION OF DIRECTOR: ANDRE BERGEN For Abstain 1B. ELECTION OF DIRECTOR: ELLYN L. BROWN For Abstain 1C. ELECTION OF DIRECTOR: MARSHALL N. CARTER For Abstain 1C. ELECTION OF DIRECTOR: DOMINIQUE CERUTTI For Abstain 1C. ELECTION OF DIRECTOR: SIR GEORGE COX For Abstain 1C. ELECTION OF DIRECTOR: SYLVAIN HEFES For Abstain 1C. ELECTION OF DIRECTOR: JAN-MICHIEL HESSELS For Abstain 1C. ELECTION OF DIRECTOR: LAWRENCE E. LEIBOWITZ For Abstain 1I. ELECTION OF DIRECTOR: DUNCAN M. MCFARLAND For Abstain 1J. ELECTION OF DIRECTOR: JAMES J. MCNULTY For Abstain 1K. ELECTION OF DIRECTOR: DUNCAN L. NIEDERAUER For Abstain 1L. ELECTION OF DIRECTOR: LUIS MARIA VIANA PALHA DA SILVA For Abstain 1M. ELECTION OF DIRECTOR: ROBERT G. SCOTT For Abstain 1N. ELECTION OF DIRECTOR: JACKSON P. TAI For Abstain 1O. ELECTION OF DIRECTOR: RIJNHARD VAN TETS For Abstain 1P. ELECTION OF DIRECTOR: SIR BRIAN WILLIAMSON For Abstain 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2013. For Abstain 3 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION (THE "SAY-ON-PAY" PROPOSAL). For Abstain 4 TO APPROVE THE AMENDED AND RESTATED NYSE EURONEXT OMNIBUS INCENTIVE PLAN. For Abstain 5 TO REAPPROVE THE PERFORMANCE GOALS UNDER THE NYSE EURONEXT OMNIBUS INCENTIVE PLAN. For Abstain 6 TO AMEND CERTAIN PROVISIONS IN OUR CHARTER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. For Abstain 7 TO AMEND CERTAIN PROVISIONS IN OUR CHARTER TO ALLOW STOCKHOLDERS TO ACT BY WRITTEN CONSENT. For Abstain Fund Description: CONOCO PHILLIPS Ticker: COP Security ID: 20825C-104 Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Tuesday, May 14, 2013 Record Date: Friday, March 15, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE For For Directors 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK For For Directors 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. For For Directors 1D. ELECTION OF DIRECTOR: JODY L. FREEMAN For For Directors 1E. ELECTION OF DIRECTOR: GAY HUEY EVANS For For Directors 1F. ELECTION OF DIRECTOR: RYAN M. LANCE For For Directors 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN For For Directors 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK For For Directors 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK For For Directors 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. For For Directors 2 TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Directors 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For For Directors 4 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Against Against Directors 5 GREENHOUSE GAS REDUCTION TARGETS. Against Against Directors 6 GENDER IDENTITY NON-DISCRIMINATION. Against Against Directors Fund Description: Comcast Ticker: CMCSA Security ID: 20030N101 Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Wednesday, May 15, 2013 Record Date: Wednesday, March 06, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 DIRECTOR 1) KENNETH J. BACON For Withhold Vote for Nominee 2) SHELDON M. BONOVITZ For Withhold Vote for Nominee 3) JOSEPH J. COLLINS For Withhold Vote for Nominee 4) J. MICHAEL COOK For Withhold Vote for Nominee 5) GERALD L. HASSELL For Withhold Vote for Nominee 6) JEFFREY A. HONICKMAN For Withhold Vote for Nominee 7) EDUARDO G. MESTRE For Withhold Vote for Nominee 8) BRIAN L. ROBERTS For Withhold Vote for Nominee 9) RALPH J. ROBERTS For Withhold Vote for Nominee JOHNATHAN A. RODGERS For Withhold Vote for Nominee DR. JUDITH RODIN For Withhold Vote for Nominee 2 RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS For For Directors 3 TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN CONTROL Against Against Directors 4 TO ADOPT A RECAPITALIZATION PLAN Against Against Directors Fund Description: CME Group Inc/IL Ticker: CME Security ID: 12572Q105 Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Wednesday, May 22, 2013 Record Date: Wednesday, March 27, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 DIRECTOR 1) TERRENCE A. DUFFY For Withhold Vote for Nominee 2) CHARLES P. CAREY For Withhold Vote for Nominee 3) MARK E. CERMAK For Withhold Vote for Nominee 4) MARTIN J. GEPSMAN For Withhold Vote for Nominee 5) LEO MELAMED For Withhold Vote for Nominee 6) JOSEPH NICIFORO For Withhold Vote for Nominee 7) C.C. ODOM II For Withhold Vote for Nominee 8) JOHN F. SANDNER For Withhold Vote for Nominee 9) DENNIS A. SUSKIND For Withhold Vote for Nominee 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Directors 3 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Directors 4 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Against Against Directors Fund Description: McDonald's Ticker: MCD Security ID: 580135-101 Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Thursday, May 23, 2013 Record Date: Monday, March 25, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1A. ELECTION OF DIRECTOR: WALTER E. MASSEY For For Directors 1B. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. For For Directors 1C. ELECTION OF DIRECTOR: ROGER W. STONE For For Directors 1D. ELECTION OF DIRECTOR: MILES D. WHITE For For Directors 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For For Directors 3 ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2013. For For Directors 4 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN ANNUAL REPORT ON EXECUTIVE COMPENSATION, IF PRESENTED. Against Against Directors 5 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN EXECUTIVE STOCK RETENTION POLICY, IF PRESENTED. Against Against Directors 6 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A HUMAN RIGHTS REPORT, IF PRESENTED. Against Against Directors 7 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A NUTRITION REPORT, IF PRESENTED. Against Against Directors Fund Description: Chevron Ticker: CVX Security ID: Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Wednesday, May 29, 2013 Record Date: Wednesday, April 03, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1A. ELECTION OF DIRECTOR: L.F. DEILY For For Directors 1B. ELECTION OF DIRECTOR: R.E. DENHAM For For Directors 1C. ELECTION OF DIRECTOR: A.P. GAST For For Directors 1D. ELECTION OF DIRECTOR: E. HERNANDEZ For For Directors 1E. ELECTION OF DIRECTOR: G.L. KIRKLAND For For Directors 1F. ELECTION OF DIRECTOR: C.W. MOORMAN For For Directors 1G. ELECTION OF DIRECTOR: K.W. SHARER For For Directors 1H. ELECTION OF DIRECTOR: J.G. STUMPF For For Directors 1I. ELECTION OF DIRECTOR: R.D. SUGAR For For Directors 1J. ELECTION OF DIRECTOR: C. WARE For For Directors 1K. ELECTION OF DIRECTOR: J.S. WATSON For For Directors 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For For Directors 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For For Directors 4 APPROVAL OF AMENDMENTS TO LONG-TERM INCENTIVE PLAN For For Directors 5 SHALE ENERGY OPERATIONS Against Against Directors 6 OFFSHORE OIL WELLS Against Against Directors 7 CLIMATE RISK Against Against Directors 8 LOBBYING DISCLOSURE Against Against Directors 9 CESSATION OF USE OF CORPORATE FUNDS FOR POLITICAL PURPOSES Against Against Directors 10 CUMULATIVE VOTING Against Against Directors 11 SPECIAL MEETINGS Against Against Directors 12 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Against Against Directors 13 COUNTRY SELECTION GUIDELINES Against Against Directors Fund Description: NYSE EURONEXT Ticker: NYX Security ID: Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Monday, June 03, 2013 Record Date: Friday, April 26, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 TO ADOPT THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 19, 2013, BY AND AMONG INTERCONTINENTAL EXCHANGE, INC., INTERCONTINENTAL EXCHANGE GROUP, INC., NYSE EURONEXT, BRAVES MERGER SUB, INC. AND BASEBALL MERGER SUB, LLC. APPROVAL OF THIS PROPOSAL IS REQUIRED TO COMPLETE THE MERGER. FOR FOR Directors 2 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION TO BE PAID TO NYSE EURONEXT'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER. FOR FOR Directors 3 TO APPROVE ONE OR MORE ADJOURNMENTS OF THE NYSE EURONEXT SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING ADJOURNMENTS TO PERMIT FURTHER SOLICITATION OF PROXIES IN FAVOR OF PROPOSAL NO. 1. FOR FOR Directors Fund Description: Blackrock, Inc. Ticker: BLK Security ID: 09247X-101 Meeting Type: 2013 Annual Meeting of Shareholders Meeting Date: Thursday, May 30, 2013 Record Date: Wednesday, April 03, 2013 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1A. ELECTION OF DIRECTOR: ABDLATIF YOUSEF AL-HAMAD FOR FOR Directors 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA FOR FOR Directors 1C. ELECTION OF DIRECTOR: DENNIS D. DAMMERMAN FOR FOR Directors 1D. ELECTION OF DIRECTOR: JESSICA P. EINHORN FOR FOR Directors 1E. ELECTION OF DIRECTOR: FABRIZIO FREDA FOR FOR Directors 1F. ELECTION OF DIRECTOR: DAVID H. KOMANSKY FOR FOR Directors 1G. ELECTION OF DIRECTOR: JAMES E. ROHR FOR FOR Directors 1H. ELECTION OF DIRECTOR: SUSAN L. WAGNER FOR FOR Directors 2 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. FOR FOR Directors 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. FOR FOR Directors SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Dale J. Murphey Date: August 22, 2013 Dale J. Murphey President and Principal Executive Officer RiskX Funds
